Citation Nr: 1128661	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-30 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In an October 2007 form, the Veteran indicated that he wanted a video hearing.  He was scheduled for the hearing in January 2009 and was notified by letter in December 2008.  However, the appellant failed to report to the hearing and has provided no good cause for his absence.  In addition, he has not requested that another hearing be scheduled.  As such, the Board treats this failure to show as a withdrawal of his hearing request and may proceed.  See 38 C.F.R. § 20.704 (d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To provide a new VA examination.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran has contended that he has a current kidney disorder that is related to his active military service.  He stated that he has had recurrent kidney stones since he was treated for a kidney stone during service.  The service treatment records show that the Veteran was treated for a kidney stone in March 1968.  The follow-up IVP in July 1968 was normal.  The November 1969 separation examination report reveals that the Veteran's G-U system was clinically evaluated as normal.  The examining physician noted that the Veteran had painful urination associated with the spontaneous passage of a right ureteral calculus in 1968.  The IVP in July 1968 was normal.  The private treatment records beginning in 2001 show that the Veteran has been treated for recurrent kidney stones.  

The record reveals that the Veteran was afforded a VA examination in August 2007.  
The Veteran reported that he was on active duty with the U.S. Air Force when he had a kidney stone that he subsequently passed, but that through the years, he had ongoing problems with kidney stones.  He had four lithotripsies, the last being two years ago.  At the present, he had no stones that he was aware of.  He took Uroxatral daily and drank plenty of water and avoided milk.  At the present time, he was having no additional difficulty in regard to his kidney stones.  The diagnosis was listed as nephrolithiasis status post lithotripsy with no evidence of stones at the present time.  The examiner noted that the Veteran was seemingly doing well in regard to the history of kidney stones and presently was symptom free.  As far as he was aware and his urologist was aware, he had no stones at the present time.  The examiner did not provide an opinion as to whether the Veteran's diagnosed nephrolithiasis was causally or etiologically related to active service.  It appears that the examiner did not provide an opinion as the Veteran was symptom free at the time of the VA examination.  

However, it is not necessary for a veteran to present to a VA examination with active symptoms of a current disability.  Kidney stones, by nature, may not be active or present on the day of the VA examination.  Although the VA regulations do not specifically define "current disability," the provisions of 3.159(c)(4), state that a VA medical examination is necessary if the evidence of record contains "... competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability.." Id.  In this case, the evidence shows that the Veteran has been treated for recurrent kidney stones since 2001.  Indeed, the August 2007 VA examiner diagnosed the Veteran with nephrolithiasis, but did not provide an opinion as to etiology.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of any kidney disorder that may be present.  

In addition, during the appeal, the Veteran identified medical treatment for his kidney problems from various physicians, but did not provide full addresses or any completed VA Forms 21-4142.  Therefore, the Veteran should be provided additional release forms to identify treatment from all health care providers so that the records can be requested on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his kidney disorder (that have not been previously obtained).  

2.  After receiving any release forms from the Veteran, the RO/AMC should request the identified medical records and associate any received records with the claims file. The Veteran should be notified of any negative response.

3.  The RO/AMC should refer the Veteran's claims file to the August 2007 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any kidney disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should then state an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any current kidney disorder is causally or etiologically related to his military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After conducting any development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


